                 Case 19-50272-KBO             Doc 50       Filed 12/01/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              :
In re:                                                        :   Chapter 11
                                                              :
LSC WIND DOWN, LLC, et al., 1                                 :   Case No. 17-10124 (KBO)
                                                              :
         Debtors.                                             :   (Jointly Administered)
                                                              :
UMB BANK, N.A., as Plan Trustee of                            :
The Limited Creditors’ Liquidating Trust,                     :
                                                              :
         Plaintiff,                                           :   Adversary Proceeding
                                                              :   No. 19-50272 (KBO)
v.                                                            :
                                                              :
SUN CAPITAL PARTNERS V, LP;                                   :
SUN MOD FASHIONS IV, LLC;                                     :
SUN MOD FASHIONS V, LLC; and                                  :
HIG SUN PARTNERS, LLC,                                        :
                                                              :
         Defendants.                                          :
                                                              :


               STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                 Pursuant to this Court’s November 13, 2020, stipulated amended scheduling order

[Adv. Docket No. 47] (the “Scheduling Order”), plaintiff, UMB Bank, N.A., as Plan Trustee of

The Limited Creditors’ Liquidating Trust and defendants Sun Capital Partners V, LP; SUN

MOD Fashions IV, LLC; Sun Mod Fashions V, LLC; and HIG Sun Partners, LLC, stipulate as

follows:

                 1.       The Honorable Allan K. Gropper (Ret.) shall be appointed as the mediator

(the “Mediator”) in this adversary proceeding.

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a
Limited Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).
              Case 19-50272-KBO         Doc 50      Filed 12/01/20   Page 2 of 3




              2.      The mediation between the parties shall proceed in accordance with the

Scheduling Order and the deadlines set forth therein and shall be conducted in accordance with

the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

the District of Delaware and/or otherwise as may be agreed by the parties and the Mediator. The

parties will select a date for commencement of the mediation.


 STIPULATED AND AGREED:

Dated: December 1, 2020                     PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ James E. O’Neill
                                            Bradford J. Sandler (Bar No. 4142)
                                            James E. O’Neill (Bar No. 4042)
                                            919 North Market Street, 17th Floor
                                            P O Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                             (302) 652-4100 (T)
                                             (302) 652-4400 (F)
                                            bsandler@pszjlaw.com
                                            joneill@pszjlaw.com

                                            -and-

                                            Eric D. Madden (admitted pro hac vice)
                                            Gregory S. Schwegmann (admitted pro hac vice)
                                            Michael J. Yoder (admitted pro hac vice)
                                            REID COLLINS & TSAI LLP
                                            1601 Elm Street, Suite 4200
                                            Dallas, TX 75201
                                            (214) 420-8900 (T)
                                            (214) 420-8909 (F)
                                            emadden@reidcollins.com
                                            gschwegmann@reidcollins.com
                                            myoder@reidcollins.com

                                            Counsel to UMB Bank, N.A., as Plan Trustee of
                                            The Limited Creditors’ Liquidating Trust
                   Case 19-50272-KBO   Doc 50     Filed 12/01/20   Page 3 of 3




                                          /s/ Matthew O. Talmo
                                          Robert J. Dehney (#3578)
                                          John DiTomo (#4850)
                                          Matthew O. Talmo (#6333)
                                          MORRIS NICHOLS ARSHT
                                          & TUNNELL LLP
                                          1201 North Market Street, Suite 1600
                                          Wilmington, DE 19801
                                          Telephone: (302) 658-9200
                                          Facsimile: (302) 658-3989
                                          Email: rdehney@mnat.com
                                                  jditomo@mnat.com
                                                  mtalmo@mnat.com

                                          -and-

                                          Michael A. Duffy
                                          Michael C. McCutcheon
                                          BAKER & McKENZIE LLP
                                          300 East Randolph Street, Suite 5000
                                          Chicago, Illinois 60601
                                          Telephone: (312) 861-8000
                                          Facsimile: (312) 861-2899
                                          Email: michael.duffy@bakermckenzie.com
                                                 michael.mccutcheon@bakermckenzie.com

                                          Attorneys for Defendants Sun Capital Partners V,
                                          LP, Sun MOD Fashions IV, LLC, Sun MOD
                                          Fashions V, LLC, and HIG Sun Partners, LLC




DOCS_DE:231922.1
